DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Scope
	Claims 1-8, 12, 15-16, 18-19, 21, and 42-43 are pending.  Claims 2, 4-6, 16, and 21 are withdrawn.  Claims 1, 3, 7-8, 12, 15, 18-19, and 42-43 are presently examined. 

Election/Restrictions
Applicant’s election of the Species of “DU 1.5 mg” and UACR > 300” at Table 4 on page 16 of the Specification, identified as reading upon claims 1, 3, 18, and 42-43 in the reply filed on 6/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species of “DU 1.5 mg” and UACR >300” at Table 4 on page 16 of the Specification filed 11/21/2019 is understood to be a 26-week treatment of weekly administration of dulaglutide at 1.5 mg to patients having “moderate and severe CKD and T2DM” (see, e.g., Spec. filed 11/21/2019 at 15 at line 29 to page 17 at line 2), wherein the patients exhibited macroalbuminuria (“UACR >300”).  The originally elected species is understood to not read upon claims 2, 4-6, 16, or 21 (see, e.g., Reply filed 6/8/2021 at 4; note causation is not discussed or ascertained at Table 4, administration does not last at least one year, and no ACE inhibitors or 
Following extensive search and examination, the originally elected species was deemed obvious and/or anticipated by the prior art as applied below.  Per MPEP § 803.02(III)(A), 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, claims 2, 4-6, 16, and 21 are withdrawn.
Claims 2, 4-6, 16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2021.
During the search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time per MPEP § 803.02(III)(A), as a courtesy to the Applicant, this incidentally discovered art has been applied below. 
	Accordingly, claims 1, 3, 7-8, 12, 15, 18-19, and 42-43 are presently examined.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 3/13/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
	Independent claim 1, as amended 6/8/2021, recites
1. (currently amended) A method of treating chronic kidney disease (CKD) 
a) identifying a patient having either:
i) estimated glomerular filtration rate (eGFR) 2;
or
ii) urine albumin to urine creatine ratio (UACR) 2;
b) administering said patient an effective amount of dulaglutide once a week; and
c) continuing said once a week administration for at least 6 months; and
wherein said administration results in attenuation in the progression of the patient’s CKD.
The applicable claim interpretation is discussed below.
	The reference to patients having an “estimated glomerular filtration rate (eGFR) between 15-59 mL/min/l.73 m2” is understood to be a reference to the population of patients having Stage G3a, Stage G3b, and/or Stage G4 Chronic Kidney Disease (CKD) (see, e.g., Chapter 1: Definition and classification of CKD, Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”; at 27 at § 1.2.3, Table 5 at 27, reproduced below):

    PNG
    media_image1.png
    204
    517
    media_image1.png
    Greyscale

	The reference to patients having “urine albumin to urine creatine ratio (UACR) greater than 30 mg / g and eGFR between 60-89 mL/min/l.73 m2” is understood to define a population of patients with Stage G2 CKD (see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27) that also have high levels of albuminuria (see, e.g., Definition_of_CKD at 21 at col II at § “Kidney Damage” to 22 at col II at final bullet), wherein an ACR (UACR) of ≥ 30 mg/g (or 3 mg/mmol) is understood to be indicative of Chronic Kidney Disease (CKD) and/or kidney damage (see, e.g., Definition_of_CKD at 21 at col II at § “Kidney Damage” to 22 at col II at final bullet, Table 2 at 20, Table 3 at 20), and an ACR (UACR) of 30-300 mg/g (3-30 mg/mmol) is “microalbuminuria” or “moderately increased” Albuminuria, and >300 mg/g (>30 mg/mmol) is considered “severely increased” Albuminuria or “macroalbuminuria” (see, e.g., Definition_of_CKD at Table 3 at 20).
	At claim 1, the preamble statement “of treating chronic kidney disease (CKD) in a patient” has been interpreted consistent with guidance at MPEP § 2111.02(I)-(II).  Here, the preamble statement is understood to be a recitation of intended use because the patient population defined at claim 1(a)(i) and claim 1(a)(ii) necessarily defines a narrower patient population of patients having Stage 2, 3, or 4 Chronic Kidney Disease (CKD) (see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27).  Accordingly, the preamble actually recites a broader patient population than the body of the claim is limited (see id.), and therefore is only understood to recite an intended or expected result fully satisfied by the positively recited steps set forth in the body of claim 1.
	Dulaglutide is understood to be CAS NO. 923950-08-7, which comprises instant SEQ ID NO: 1 (see, e.g., Spec. filed 11/21/2019 at 5 at lines 8-35).
	At claim 1, the phrase “administering [to] said patient an effective amount of dulaglutide once a week . . . for at least 6 months” is understood to read upon any route of administration (oral, subcutaneous, intramuscular, etc.), occurring on a weekly basis, for at least 26 weeks.
	At claim 1, the phrase “wherein said administration results in attenuation in the progression of the patient’s CKD” is understood to be a recitation of the expected and intended result of performing the positively recited method steps set forth in the body of instant claim 1 (i.e., steps claim 1(a), claim 1(b), and claim 1(c)) (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).
	Claim 3 is highly similar to instant claim 1 as interpreted above.  The preamble of claim 3 recites a “method of treating type 2 diabetes mellitus (T2DM) and decreasing the rate of loss of eGFR in a patient having CKD”.  Per MPEP § 2111.02(I)-(II), it is understood that the claim requires the treatment of a patient population having both T2DM and also CKD.  However, claim 3(a) recites and requires a positively recited step of identifying a patient with T2DM that also exhibits an eGFR and/or UACR indicative of CKD (see, e.g., Definition_of_CKD at Table 3 at 20, Table 5 at 27; see also discussion above).  Furthermore, the preamble statement reciting a “method of . . . . decreasing the rate of loss of eGFR in a patient” is understood to be a recitation see, e.g, MPEP §§ 2111.02(II), 2111.04(I)).
	At claim 19, the phrase “wherein said attenuation in progression of the patient’s CKD is reflected in an increase in time to one or more of: . . . . death” is understood to be a recitation of the expected and intended result of performing the positively recited method steps set forth in the body of instant claim 1 (i.e., steps claim 1(a), claim 1(b), and claim 1(c)) (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Notably, claim 19 does not recite or require any additional positively recited method steps to be performed.  Accordingly, claim 19 is understood to be fully satisfied by prior art methods teaching the method steps set forth in the body of claim 1.
	In sum, the claimed methods are understood to be directed towards methods of treating T2D patients having moderate to severe kidney disease by administering to the patients an “effective amount” of dulaglutide once weekly for at least 6 months.
	Additional claim interpretations are set forth below.

Claim Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 15, 18, 19, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle et al. (Effects of once-weekly dulaglutide on kidney function in patients with type 2 diabetes in phase II and III clinical trials, Diabetes Obes Metab, vol. 19(3):436-441 and 10 pages of Supplemental (published online Oct. 21, 2016); hereafter “Tuttle”; cited in Requirement mailed 4/8/2021).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	Regarding claims 1, 3, 7, 15, 18, 19, and 42-43, Tuttle discloses the existence of clinical trials wherein the trials included treatment regimen wherein patients with Type 2 Diabetes (T2D) and Chronic Kidney Disease were administered either 0.75 mg or 1.5 mg of dulaglutide weekly, for a duration of at least 26 weeks (see, e.g., Tuttle at title, abs, 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439), wherein Tuttle further identifies that among the patients treated, multiple patients had diabetes (see, e.g., Tuttle at title, abs), a eGFR (CKD-EPI) <60 ml/min/1.73 m2 and a UACR > 300 mg/g (see, e.g., Tuttle at 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439; see also id. at 440 at col I at 1st to 2nd full ¶¶).
	Accordingly, claims 1, 3, 7, 15, 18-19, and 42-43 are rejected as anticipated by Tuttle.

Claims 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01621178, ClinicalTrials.gov, A Study Comparing Dulaglutide With Insulin Glargine on Glycemic Control in Participants With Type 2 Diabetes (T2D) and Moderate or Severe Chronic Kidney Disease (CKD) (AWARD-7), Version February 25, 2016, attached as pdf, 13 pages, available at https://clinicaltrials.gov/ct2/history/NCT01621178?A‌=45&B=45&C‌=merged‌#StudyPageTop (last visited 7/13/2021); hereafter “NCT01621178_20160225”).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	NCT01621178_20160225 refers to the NCT01621178 clinical trial as it was published and publically available upon February 25, 2016.  Regarding claims 1, 3, and 19, the reference pertains to and discloses a clinical trial methodology, wherein the effect of once-weekly dulaglutide in patients with Type 2 diabetes as well as moderate to severe Chronic Kidney disease was evaluated (see, e.g., Primary Reference at 3 at § Study Identification, 4 at § Study Description and § Conditions).  The Primary Reference identifies that Dulaglutide was administered once weekly, subcutaneously, at 0.75 mg or 1.5 mg (see, e.g., Primary Reference at 4 at § Arms and Interventions), and that the duration spanned at least 26 weeks (see, e.g., id. at 4-5 at § Outcome Measures).  The patients eligible for the clinical trial is identified as including patients with Type 2 Diabetes, and an eGFR of ≥15 to <60 (mL/min)/1.73 m2 (see, e.g., id. at 6 at § Eligibility).
	Accordingly, claims 1, 3, and 19 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 7-8, 12, 15, 18-19, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle et. al. (Poster 1114-P: The Effects of Once-Weekly Dulaglutide on Kidney Function in Clinical Trials, Diabetes 2015 Jun; 64(Supplement 1): A286, https://doi.org/10.2337/db15-932-1471 (hereafter “Poster1114”) in view of Abstracts of the 50th EASD Annual Meeting (Diabetologia, Vol. 57, Supplemental pages S1–S6 and S357-S360 (Aug. 19, 2014); hereafter “Loghin880”), and Definition and classification of CKD (Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1, 3, 7-8, 12, 15, 18-19, and 42-43, Poster1114 identifies an art-recognized problem, namely that some incretin-based therapies have been associated with see, e.g., 1111-P at page A286 at col I).  Accordingly, Poster1114 addresses this art recognized problem by determining the effect of Dulaglutide (1.5 mg and 0.75 mg) on kidney function (see id).  To this end, Poster1114 discloses and summarizes clinical trials wherein once-weekly dulaglutide was administered to patients having Type 2 diabetes (T2D) at a concentration of either 1.5 mg or 0.75 mg for 26 weeks, 52 weeks, and 78-104 weeks (see, e.g., 1111-P at page A286 at col I).  UACR and eGFR were explicitly monitored (see, e.g., 1111-P at page A286 at col I).  The outcome of the treatment established that dulaglutide treatment did not alter kidney function (i.e., progression of renal deterioration did not increase), and treatment did not lead to increased adverse events (see, e.g., 1111-P at page A286 at col I).  Notably, dulaglutide treatment was reported as desirably lowering UACR values (see, e.g., 1111-P at page A286 at col I).  
The prior art of Poster1114 differs from the instantly claimed invention as follows: The patient population treated by Tuttle using once-weekly dulaglutide did not have (i) an eGFR between 15-59 (mL/min)/1.73 m2 or otherwise have (ii) a UACR greater than 30 mg/g and an eGFR between 60-89 (mL/min)/1.73 m2 as required by the pending claims.  
Therefore, the pertinent issue is whether or not it would be obvious to extend the treatment disclosed by Poster1114 to such patient populations with a reasonable expectation of treating T2D without harming kidney function, while improving UACR values.
Loghin880, like Poster1114, discloses that dulaglutide was administered to patients with Type 2 Diabetes (T2D) at a concentration of 1.5 mg (see, e.g., Loghin880 at S358 at col I at Abstract 880); however, Loghin880 explicitly tested dulaglutide in subjects with mild, moderate, and severe renal impairment, including end stage renal disease (see, e.g., Loghin880 at S358 at col I at Abstract 880).  Loghin880 provides a clear teaching, suggestion, and motivation to treat see, e.g., Loghin880 at S358 at col I at Abstract 880).
Accordingly, in view of Poster1114 and Loghin880, an artisan would readily appreciate that the methodology of Poster1114 could be extended “without dose adjustment” to patients having mild, moderate, or severe renal impairment.  This raises a question, namely “how would an artisan interpret the terms mild, moderate, and severe in the context of renal impairment?”  This question is addressed by Definition_of_CKD.  As noted by Poster1114, kidney function is measured using UACR and eGFR (see, e.g., 1111-P at page A286 at col I). Definition_of_CKD further clarifies that “mild, moderate, and severe” would be reasonably understood in view of UACR and eGFR to include a GFR value ranging from 15-89 (mL/min)/1.73 m2 (see, e.g., Definition_of_CKD at Table 5 on 27) and/or an albuminuria (urine ACR) value ranging from 30-300 and >300 (see, e.g., Definition_of_CKD at Table 6 on 28; see also id. at Table 3, noting the descriptions for microalbuminuria and macroalbuminuria).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is obvious because it is merely the combination of prior art elements (i.e., the known T2D medication of dulaglutide; the known dulaglutide dosage of 1.5 mg; and the known T2D patient subpopulation having mild, moderate, and severe renal impairment) according to the known methods disclosed by Poster1114 (i.e., >26 weeks of administering once-weekly 1.5 mg dulaglutide administered to T2D patients), to yield a predictable result, namely treatment of T2D as well as desirably lowering UACR values as see, e.g., MPEP § 2143(I)(A), (G)). Second, the claimed invention is the simple substitution of one T2D patient subpopulation having mild, moderate, to severe renal impairment in place of another T2D patient subpopulation in the Poster1114 method, wherein such substitution would predictably yield the treatment of the T2D patients as well as lowering UACR values in the renal impaired population (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the invention is the use/application of the known methodology of Poster1114 for treating T2D to treat other T2D patients having mild, moderate, or severe renal impairment in the same way, wherein such treatment would be predicted to desirably lower UACR values in such renal impaired patients, and wherein the prior art of Loghin880 provides a direct teaching, suggestion, and motivation directing and artisan to treat all such renal-impaired patients with Dulaglutide “without dose adjustment” (see, e.g., MPEP § 2143(I)(C), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to administer a known compound to a known patient population at a known dosage using a known administration route to predictably obtain the exact results taught, disclosed, or otherwise suggested by the prior art - namely the treatment of T2D in patients having mild, moderate, or severe renal impairment, wherein such treatment would be predicted to desirably lower UACR values in such patients.
Accordingly, claims 1, 3, 7-8, 12, 15, 18-19, and 42-43 are rejected as obvious.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al. (The treatment of type 2 diabetes in the presence of renal impairment: what we should know about newer therapies, Clinical Pharmacology: Advances and Applications vol. 8:61-81 (June 23, 2016); hereafter “Davies”; cited in Requirement mailed 4/8/2021) identifies that Dulaglutide has a licensed dose of 0.75-1.5 mg for once weekly (“ow”) subcutaneous injections (see, e.g., Davies at Table 4 on 65), and that it may be used as a therapy in patients having an eGFR (mL/min/1.73 m2) of 45-59 or 30-44, which is identified as corresponding to Stage 3a and Stage 3b Chronic Kidney disease, respectively (see, e.g., Davies at Table 4 on 65).  In addition, Davies identifies that the effect of 0.75-1.5 mg subcutaneous injections, once weekly, were being evaluated in CKD patients having stage 3a and stage 3b CKD circa 2016 (see, e.g., Davies at Table 4 on 65, 71 at col II at § Dulaglutide; see also id. at Table 8 referencing clinical trial NCT01621178). 
Narva et al. (Laboratory Assessment of Diabetic Kidney Disease, Diabetes Spectr., vol. 28(3): 162–166 (Aug. 2015), doi: 10.2337/diaspect.28.3.162; hereafter “Narva”) discusses diabetic kidney disease, chronic kidney disease, and the use of eGFR and UACR to measure kidney function (see, e.g., Narva at title, abs).
US 2007/0036806 (Feb. 15, 2007) pertains to GLP-1 agonists, and notes that in the art, the phrase “effective amount” for “the treatment of diabetes is the quantity that would result in . . . a delay in the onset of diabetic complications such as . . . kidney disease” (see, e.g., US’806 at title, abs, ¶[0081]).
US 9186392 B2 (Nov. 17, 2015) pertains to therapies comprising the administration of a GLP-1 receptor agonist, including dulaglutide (see, e.g., US’392 at abs, col 24 at lines 10-35) to patients, which are defined to include patients with renal impairment and albuminuria (see, e.g., US’392 at col 6 at line 29 to col 7 at line 10).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654